Citation Nr: 1638502	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to service-connected disability.  

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, and to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975, which includes service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, and which denied service connection for sleeping problems, PTSD, and depression.  

The Board notes that in July and October 2013, during the pendency of the appeal, the Veteran submitted applications for service connection that included notations regarding sleep apnea.  In August 2014, the RO sent the Veteran a letter indicating that he must submit new and material evidence with respect to his claim for service connection for a sleep disorder.  Specifically, the letter provided that he was previously denied service connection in September 2010, that the appeal period for that decision has expired, and that the decision was now final.  However, a review of the record indicates that this letter appears to be in error.  While the Veteran's claim for service connection for a sleep disorder was denied in a September 2010 rating decision, he filed a notice of disagreement in October 2010, a Statement of the Case of was issued in May 2011, and he filed a VA Form 9 in May 2011 that explicitly stated he wished to appeal the issue of entitlement to service connection for sleep apnea.  A Supplemental Statement of the Case was issued in December 2014 that also addressed the issue of service connection for a sleep disorder, and the Veteran's claim was certified to the Board in February 2016.  Accordingly, notwithstanding the August 2014 letter, the issue of entitlement to service connection for a sleep disorder, to include sleep apnea, appears to be properly before the Board.  
Additionally, following the September 2010 rating decision, the Veteran initiated appeals regarding the rating assigned to service-connected avulsion amputations of the tips of the third, fourth, and fifth fingers of the left hand; and denied claims for service connection for a right arm disability and left arm arthritis.  However, the Veteran did not perfect appeals as to these issues, and as set forth in a June 2011 report of contact, the Veteran indicated that he did not wish to proceed with his appeals of these issues.  As such, these issues are not within the Board's jurisdiction, and they will not be addressed further.  

The issues of entitlement to an increased rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied entitlement to service connection for PTSD based on a determination that there was no evidence of a current diagnosis of PTSD.  

2.  New and material evidence received since the November 1993 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  The November 1993 rating decision, which denied the Veteran's claim for service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  


2.  The additional evidence received since the November 1993 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim of entitlement to service connection for an acquired psychiatric disorder, the Board need not assess VA's compliance with the VCAA with respect to reopening this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Claim to Reopen

	Legal Criteria

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to the VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Historically, the RO previously issued a decision, by letter, in November 1993.  In pertinent part, the RO disallowed the Veteran's claim for service connection for PTSD, as there was no current diagnosis for PTSD based on a July 1993 VA examination report.  As the Veteran never initiated an appeal of the RO's November 1993 decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder in February 2010.  

At the time of the last final rating decision in November 1993, whereby the RO denied the Veteran's claim of entitlement to service connection for PTSD, the evidence consisted of the Veteran's service treatment records, VA treatment records dating from May 1992 to April 1993, and a VA examination report dated in July 1993.  According to the July 1993 VA examination report, the Veteran reported that he was not having any depression or anxiety at the time; the examiner opined that the Veteran did not have a current diagnosis of PTSD or any other service-related psychiatric disorder.  

Additional evidence presented since the November 1993 final decision includes VA treatment records dating through June 2015, lay statements, and a VA examination report dated in January 2014.  Particularly in light of the newly obtained VA treatment records, which include a positive screening for PTSD in September 2014, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in November 1993, and it raises a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss, as well as service connection for an acquired psychiatric disorder and for a sleep disorder.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to each of the claims on appeal, a remand is necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  As set forth in a July 2010 VA treatment record, the Veteran was unemployed and had applied for Social Security benefits, and according to the January 2014 VA PTSD examination report, the Veteran's sources of income included Social Security benefits.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Because the record indicates that the Veteran might receive Social Security disability benefits for an unspecified disability or disabilities, there may be outstanding federal records that are relevant to the Veteran's claims.  Accordingly, a remand is necessary to obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

	Service Connection: Acquired Psychiatric Disorder

As noted above, the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and depression, and to include as secondary to service-connected disability.  In his March 2010 VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault, the Veteran contended that his claimed psychiatric disorder was due to physical assault from his drill instructors during boot camp in January 1969.  In his October 2010 notice of disagreement, the Veteran provided that while serving in Vietnam, he was sent to help the medics or helicopters pick up wounded soldiers and civilians.  The Veteran maintained that most of these flights were not reported because they involved "friendly fire."  The Veteran noted that these incidents have caused him to have nightmares and unwanted memories.  He also indicated that he did not submit this information earlier because he was instructed by his former representative to only include one incident in the above-noted VA Form 21-0781a.  As set forth in an April 2010 report of general information, the Veteran also maintains that his claimed acquired psychiatric disorder may be due to his "heart problems and inability to work."  The Board observes that the Veteran is service-connected for ischemic heart disease.  Additionally, in June 2011, the Veteran was granted a total disability rating based on service-connected ischemic heart disease, hearing loss, tinnitus, and left hand finger amputations.  

Based on the Veteran's October 2010 notice of disagreement, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  As the RO has not provided the Veteran with notice concerning substantiating a claim for PTSD based on fear of hostile military or terrorist activity, the Veteran should be provided with such notice on remand.  See 38 U.S.C.A. § 5103(a).  

Additionally, under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board observes that the Veteran was afforded a VA PTSD examination in January 2014.  In the examination report, the examiner wrote that the Veteran was first observed to have symptoms of depression in September 2009 and that he was prescribed antidepressant medication by his primary care provider in June 2010, noting that he was having difficulties with his marriage and with health problems related to obstructive sleep apnea and cardiac bypass surgery.  The examiner also noted that the Veteran was prescribed anti-anxiety medication following heart surgery in 2010, and later, due to a sensation of "claustrophobia" when wearing his CPAP mask.  The examiner stressed that more recent notes from the Veteran's primary care treatment dating from 2012 and 2013 indicate that he reported his depression was "fine" and that he was having "no issues."  The examiner found that the Veteran did not currently meet the diagnostic criteria for PTSD or any other mental disorder and noted that it did not appear that the Veteran's being assaulted in boot camp, or his service in Vietnam, negatively impacted his military care or his ability to function socially or occupationally.  

Although the examiner found that the Veteran did not have a current disability pertaining to his acquired psychiatric disorder claim, the Board finds that an additional VA examination is warranted on remand.  While the Veteran did not meet the criteria for PTSD or for any other mental disorder at the time of the January 2014 VA examination, clarification is needed as to whether the Veteran has had a pertinent diagnosis at any time during the course of the appeal, as his VA treatment records show impressions and/or assessments of depression beginning in June 2010, and following the January 2014 VA examination, a September 2014 VA treatment record includes a positive PTSD screen.  Additionally, based on the January 2014 VA examination report, there is no clear indication that the examiner considered the Veteran's contentions regarding fear of hostile military or terrorist activity.  Finally, while the examination report discusses antidepressant and antianxiety medication being prescribed around the time of the Veteran's cardiac bypass surgery, it does not clearly address whether the Veteran's claimed acquired psychiatric disorder might be caused or aggravated by service-connected disability, to include ischemic heart disease.  Accordingly, the Board finds that an additional VA examination is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

	Service Connection: Sleep Disorder

The Veteran is seeking service connection for a sleep disorder, to include obstructive sleep apnea.  As set forth in an October 2010 statement/notice of disagreement, the Veteran contends that he has had a sleep disorder since returning from Vietnam, but he thought his claimed condition was normal until his wife started hitting him in his sleep because he was not breathing.  In an August 2014 statement, the Veteran suggested that during active service, he was awakened by fellow service members for being "noisy" during sleep, but he did not know what sleep apnea was at the time.  

Additionally, as set forth in his May 2011 VA Form 9, a July 2013 claim, and a May 2014 statement, the Veteran also maintains that his obstructive sleep apnea is due to his service-connected diabetes and/or ischemic heart disease, his claimed acquired psychiatric disorder, and/or exposure to agent orange in the Republic of Vietnam.  With respect to the Veteran's contention that his claimed sleep disorder was caused or aggravated by his claimed acquired psychiatric disorder, the Board observes that a January 2010 private sleep study from the Sleep Clinic includes impressions of severe obstructive sleep apnea and possible depression.  

As noted above, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)  The Veteran's claims file includes a July 2013 sleep apnea disability benefits questionnaire, which notes the Veteran' diagnosis of obstructive sleep apnea, but does not include an etiology opinion.  The Veteran was afforded a VA sleep apnea examination in September 2014.  The examiner noted the Veteran's current diagnosis of obstructive sleep apnea but opined that it was less likely than not that his sleep apnea was due to his service-connected ischemic heart disease.  However, the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected ischemic heart disease, whether the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes or claimed acquired psychiatric disorder, or the Veteran's reports of experiencing sleep apnea-related symptoms since returning from Vietnam.  Accordingly, the Board finds that a supplemental medical opinion is necessary before adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr, 21 Vet. App. at 311-12.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.304(f)(3) are fully complied with and satisfied with respect to the issue of entitlement to service connection for PTSD based on fear of hostile military or terrorist activity.  

4.	After completing the development set forth in numbers (1), (2), and (3) above, schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s), to include PTSD and depressive disorder.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should identify whether the Veteran has had a diagnosis of PTSD at any time during the course of the appeal, which was filed in February 2010.  

If a diagnosis of PTSD is not identified, the examiner should address the September 2014 positive PTSD screen contained in the Veteran's VA treatment records.  

(b)  If the examiner opines that the Veteran has had a diagnosis of PTSD at any time during the course of the appeal, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to the Veteran's active military service, to include his service in the Republic of Vietnam and claimed fear of hostile military activity, and his reports of physical assault during basic training.  

The Board notes that "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

(c)  The examiner should clarify whether the Veteran has had any other acquired psychiatric disorder under the diagnostic criteria during the course of the appeal, to include depressive and/or anxiety disorder.  

If no diagnosis pertaining to an acquired psychiatric disorder is identified, the examiner should address the history of impressions and/or assessments of depression, in addition to the history of prescriptions for antidepressant and anti-anxiety medication, as set forth in the Veteran's VA treatment records.  
(d)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed acquired psychiatric disorder is etiologically related to the Veteran's active military service, to include his service in the Republic of Vietnam and claimed fear of hostile military activity, and his reports of physical assault during basic training.  

(e)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the claimed acquired psychiatric disorder was caused OR aggravated by service-connected disability, to include ischemic heart disease.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate a non-service connected acquired psychiatric disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  
If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

5.	After completing the development requested in numbers (1) through (4) above, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed sleep disorder.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

(a)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is etiologically related to his active military service, to include as due to herbicide exposure.  

In rendering such opinion, the examiner should consider and address the Veteran's reports of experiencing symptoms of obstructive sleep apnea since returning from service in the Republic of Vietnam, as set forth in statements dated in October 2010 and August 2014.  

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea was aggravated by his service-connected ischemic heart disease.  

(c)  The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea was caused OR aggravated by his service-connected diabetes mellitus, or his claimed acquired psychiatric disorder.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If a service-connected disability is found to aggravate non-service connected sleep apnea, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

6.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


